DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the line depicting the Virtual Plane (VP2 in Figure 3) does not appear to be passing through a part of the stator core, the winding portion and the crossover portion and instead seems located slightly above these portions.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 5-9, 13-16 each recite the limitation "the other side" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, this will be interpreted as “each coil”. 
Claims 1 recites the limitation "the coil" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-16 are also rejected by virtue of their dependence on a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (herein Suzuki) (US 2014/0241917) in view of Tamura (US 2016/0215776).Regarding Claim 1:In Figures 1-4, Suzuki discloses an electric pump device (10), comprising: a motor (motor in motor case 14) having a shaft (25) extending along a central axis (L1); a pump portion (pump in pump case 15) driven by the motor (as evident from Figure 1); and a housing (13) accommodating the motor and the pump portion (see Figure 1), wherein the motor (14) comprises a rotor portion (22) having the shaft (25), and a stator portion (21) facing the rotor portion in a radial direction (see Figure 1), the stator portion (21) comprises a ring-like stator core (23) centered on the central axis (see Figure 1), and a plurality of coils (24) attached to the stator core (see paragraph [0019]); each coil (24) comprises a winding portion wound around a part of the stator core (as described in paragraph [0019]), and a crossover portion connected to the winding portion and connecting the plurality of coils (the crossover portion is not mentioned, but is necessary in order to electrically connect the coils to each other and so is considered essential and necessary structure that must be inherently present), the housing (13) comprises: a housing body portion (tubular housing portion 14, 15) having a tubular shape (see Figure 1) and extending in an axial direction (see Figure 1), and a flange portion (14c) extending radially outward from an outer peripheral surface outer surface of 14) of the housing body portion (as seen in Figure 1); the flange portion (14c) comprises an end surface (surface abutting 11a, henceforth referred to as 11a) that faces toward one side (bottom side) in the axial direction (see Figure 1), and the end surface (11a) is disposed in the axial direction between a first virtual plane (see annotated Figure A below, henceforth referred to as VP1) and a second virtual plane (see Figure A, henceforth 
    PNG
    media_image1.png
    604
    552
    media_image1.png
    Greyscale
. 

    PNG
    media_image2.png
    609
    580
    media_image2.png
    Greyscale
Regarding Claim 2:Suzuki as modified by Tamura discloses the electric pump, wherein the housing body portion has a sloped portion (see Figure A above) located closer to the one side in the axial direction than the flange portion, and the sloped portion has an outer diameter that Regarding Claims 3-4:Suzuki as modified by Tamura discloses the electric pump, wherein the housing body portion (14, 15) has a bottomed tubular shape (shape of 15), the housing has a protrusion portion (37) extending from a bottom portion (depicted as 31 in Suzuki’s Figure 1) of the housing body portion toward the one side in the axial direction (see Figure 1), and the protrusion portion (37) has an elastic ring member (42) that has a ring shape fitted into an outer peripheral surface of the protrusion portion and is elastically deformable (known feature of o-ring seals of this type that are elastically deformable in order to form a hermetic seal, see paragraph [0033]).Regarding Claims 5-8 and 13-16:Suzuki as modified by Tamura discloses the electric pump, wherein the end surface is disposed, in the axial direction, closer to the other side (the other side can be viewed as a top surface of 11 that abuts the end surface of the flange) in the axial direction than the stator core (as seen in Figure A above, the end surface is located closer to the other side than the stator core).Regarding Claim 9:Suzuki as modified by Tamura discloses an attachment structure (11 of an electric pump device, comprising: the electric pump device (10) according to claim 1; and an attached object (11) to which the electric pump device is attached (see Suzuki’s Figure 1); wherein the attached object (11) comprises: an attachment surface (11a) facing toward the other side (see Figure A) in the axial direction and in contact with the end surface of the flange portion (as seen in Figure A); and a recess (denoted as S) which is Regarding Claim 10:See rejection of claim 2.Regarding Claims 11-12:See rejection of claims 3-4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2011-169247 – Electric pump unit
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746